Given, J.
1 The indictment charges that the defendant “did unlawfully and feloniously seduce, debauch, and carnally know one Mary Boll, an unmarried person of previously chaste character.” The language of the statute (Code, section 4762) is: “If any person seduce and debauch any unmarried woman of previously chaste character.” Defendant contends that the statute does make itNa crime to seduce an “unmarried person,” but expressly provides that •the one seduced must be “an unmarried woman.” “Person: A human being, as including body and mind; a man, woman, or child; an individual.” Standard Dictionary. The words “unmarried person” in the indictment, taken alone, do not show whether that unmarried person was man or woman; but it is not in this narrow senée that we are to construe this indictment. The law has never recognized that the crime of seduction can be committed by any other than male persons, nor upon any other than female persons. “In applying the statute, the connection in which words are used is not to be disregarded.” State v. Hemm, 82 Iowa, 610. In that case the words “unmarried female” *669were used in the indictment, and it was held that the alleged defect did not affect any substantial right of the defendant. “The indictment must be direct and certain as regards * % * (2) the offense charged.” Code, section 5280. “The indictment is sufficient if it can be understood therefrom * * * that the act or omission charged as the offense is stated in ordinary and concise language, with such certainty and in such a manner as to enable a person of common understanding to know what is intended, and the court to pronounce judgment according to law upon a conviction.” Code, section 5289. The charge being seduction, and the person seduced being Mary Noll, every person of common understanding would know that it was intended to charge that Mary Noll was an unmarried woman; and therefore the indictment is direct and certain as regards the offense charged, and sufficient, under the statute.
2 II. There was evidence ás to Mary Nolls association with other men prior to the alleged seduction, and defendant complains that this was not referred to in the instructions. The issue as to previous chaste character was quite fully and fairly submitted to the jury, and nothing further was asked. It was not for the court to emphasize parts of the evidence by quoting or specifically referring to it in the instructions.
There was evidence tending to impair the credibility of the prosecutrix’s testimony, and it is complained that the court did not sufficiently instruct on this subject. The instructions are plain and explicit on that point, and nothing further was asked. Other complaints against the instructions are equally without merit.
3 - III. Defendant contends that the verdict is not sustained by the evidence, for that it shows that Mary Noll was not of previous chaste character, and • fails to show that defendant used any seductive arts. There is evidence that Mary Noll, then fifteen years of age, had been in the company of other men two or three timés *670under circumstances that showed her to have acted very imprudently; but whether more should have been found from the evidence was for the jury to say. We cannot say that they were not warranted in finding that she was of previous chaste character. ■ The prosecutrix testifies 4 that she refused to submit to the defendant unless he would promise to marry her if she became pregnant, and that he so promised, and thereupon she submitted. It is contended that this does not constitute seduction. But this is not all of her testimony on that subject. She testifies that he had been with her all evening, about two hours and a half, before the intercourse, “making love to me, kissing me, and having his arm around me. He had been doing that all evening before he went up to this place.” His letters to Mary tend strongly to corroborate her, and to show seductive arts. See State v. Hughes, 106 Iowa, 125. While there are many facts disclosed in the evidence favorable to the defendant, we cannot say that the verdict is not sustained by the evidence. — Abeirmed.